  Case 15-25221         Doc 78     Filed 10/18/18 Entered 10/18/18 08:35:48              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-25221
         ERSHELITA PATTERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/24/2015.

         2) The plan was confirmed on 09/15/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/06/2016, 10/17/2017, 06/06/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/02/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 39.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-25221        Doc 78       Filed 10/18/18 Entered 10/18/18 08:35:48                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $6,437.37
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $6,437.37


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,043.52
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $284.36
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $1,327.88

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
A 1 Motors Inc                   Secured        8,000.00       8,299.00         8,299.00      4,573.82     517.20
A 1 Motors Inc                   Unsecured         299.00           NA               NA            0.00       0.00
ALLY FINANCIAL                   Unsecured     12,272.44            NA               NA            0.00       0.00
ALLY FINANCIAL                   Unsecured           0.00      5,693.65         5,693.65          18.47       0.00
CAPITAL ONE                      Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE NA                   Unsecured         849.87        884.87           884.87           0.00       0.00
CAVALRY SPV I LLC                Unsecured      2,289.68       2,289.68         2,289.68           0.00       0.00
CHASE CC                         Unsecured         177.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF LAW      Unsecured         200.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured            NA           0.00             0.00           0.00       0.00
COMENITY BANK                    Unsecured           0.00           NA               NA            0.00       0.00
COMENITY BANK                    Unsecured           0.00           NA               NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured            NA         589.77           589.77           0.00       0.00
CREDIT COLLECTION SERVICES       Unsecured           0.00           NA               NA            0.00       0.00
DEPARTMENT STORE NATIONAL BA     Unsecured         118.10        118.10           118.10           0.00       0.00
HSBC/TAX                         Unsecured           0.00           NA               NA            0.00       0.00
LVNV FUNDING                     Unsecured      1,721.00       1,727.93         1,727.93           0.00       0.00
PARK NATIONAL BANK               Unsecured           0.00           NA               NA            0.00       0.00
PARK NATIONAL BANK               Unsecured           0.00           NA               NA            0.00       0.00
PARK NATIONAL BANK               Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         792.08        792.08           792.08           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured           0.00           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         257.00        257.72           257.72           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         708.00        705.96           705.96           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         255.00        255.97           255.97           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         486.96        486.96           486.96           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         169.66        169.66           169.66           0.00       0.00
SALLIE MAE                       Unsecured           0.00           NA               NA            0.00       0.00
Syncb/Hh Gregg                   Unsecured           0.00           NA               NA            0.00       0.00
SYNCB/JC PENNEY DC               Unsecured          49.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-25221          Doc 78     Filed 10/18/18 Entered 10/18/18 08:35:48                     Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim           Claim        Claim         Principal        Int.
Name                                Class    Scheduled        Asserted     Allowed          Paid           Paid
SYNCB/JC PENNEY DC               Unsecured           0.00             NA             NA           0.00         0.00
SYNCB/SAMS CLUB                  Unsecured           0.00             NA             NA           0.00         0.00
Syncb/Walmart                    Unsecured           0.00             NA             NA           0.00         0.00
TD BANK USA                      Unsecured         197.92             NA             NA           0.00         0.00
Universal Lenders Inc            Unsecured           0.00             NA             NA           0.00         0.00
Universal Lenders Inc            Unsecured           0.00             NA             NA           0.00         0.00
WEBBANK/FINGERHUT                Unsecured         125.00             NA             NA           0.00         0.00


Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                          $0.00             $0.00                    $0.00
      Mortgage Arrearage                                        $0.00             $0.00                    $0.00
      Debt Secured by Vehicle                               $8,299.00         $4,573.82                  $517.20
      All Other Secured                                         $0.00             $0.00                    $0.00
TOTAL SECURED:                                              $8,299.00         $4,573.82                  $517.20

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                 $0.00                 $0.00                $0.00
       All Other Priority                                       $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                 $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                             $13,972.35                   $18.47                $0.00


Disbursements:

        Expenses of Administration                               $1,327.88
        Disbursements to Creditors                               $5,109.49

TOTAL DISBURSEMENTS :                                                                             $6,437.37




UST Form 101-13-FR-S (09/01/2009)
  Case 15-25221         Doc 78      Filed 10/18/18 Entered 10/18/18 08:35:48                Desc Main
                                       Document Page 4 of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/18/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
